STRUCTURAL BLOCK ASSEMBLY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the claims:
In claim 7, line 3, after “channel” insert – of the male fitting–.
In claim 8, line 4, before “ first” replace “a” with –the–.
In claim 19, line 2 of the second page of the claim, insert –said – before “fitting cavity”.
In claim 20, line 2, insert – assembly– after “bearing”.
Authorization for this examiner’s amendment was given in an interview with James R. Blaufuss on June 16, 2022.

Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Du Toit et al. (US 2013/0032507); Muirhead (US 2008/0122610); Donnell, Jr. et al. (US 2007/0234933) teach pallets comprising mating standoff bodies separating upper and lower sections of the pallet, in which the standoff bodies nest and interlock in various ways.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The claims are found allowable because the prior art does not teach a block assembly or a method as claimed, and particularly where the male and female fittings comprise the claimed combination of geometric features and are configured to couple and interact with each other and with the fitting attachment channel of the first section of the load bearing assembly as recited, or are attached to the first and second sections of the load bearing assembly as recited.  For instance, while Du Toit et al.; Muirhead; and Donnell, Jr. et al. as cited above teach related articles and methods, they do not teach male and female fittings having all of the claimed features, configured to interact with a fitting attachment channel of the first section of the load bearing assembly, or attached to rather than integral with the first and second sections.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855. The examiner can normally be reached 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745